Citation Nr: 1213059	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  07-01 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to an evaluation in excess of 10 percent prior to April 25, 2007 and 40 percent beginning on April 25, 2007 for the service-connected degenerative joint disease (DJD) and degenerative disc diseases (DDD) of the lumbosacral spine with strain.  




REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from February 1954 to May 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 decision of the RO.

In December 2007, the RO increased the evaluation for the service-connected lumbar spine disability to 40 percent, effective on April 25, 2007.  Since the Veteran did not express satisfaction with the increase, the matter remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board remanded the case to the RO in November 2010 for additional development of the record.

In connection with a recent statement dated in February 2012, additional records referable to treatment received by the Veteran for peripheral arterial disease were submitted in support of the appeal.  To the extent that they can be viewed as reasonably raising a claim of service connection, the matter is referred to the RO for all indicated action.    

The issues of increased ratings in excess of 40 percent prior to May 27, 2011 and in excess of 50 percent beginning on that date for the service-connected low back disability, an increased rating in excess of 10 percent for the service-connected low back disability on the basis of left lower extremity radiculopathy prior to May 27, 2011 and increased ratings in excess of 40 percent beginning on that date for the service-connected low back disability on the basis of left and right lower extremity radiculopathy are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the period of the appeal prior to April 25, 2007, the service-connected low back DDD and DJD with strain is shown to have been productive of a disability picture that more nearly approximated that of thoracolumbar flexion performed to 30 degrees or less.

2.  Beginning on May 12, 2011, the service-connected low back DDD and DJD with strain is shown to be manifested by a disability picture that more nearly approximated that of unfavorable ankylosis with the thoracolumbar spine fixed in flexion at 20 degrees and limited ambulation requiring a motorized wheelchair, spasm, atrophy and listing of the spine.

3.  For the period of the appeal prior to May 12, 2011, the service-connected low back DDD and DJD is shown to have been manifested by a disability picture that more nearly approximated that of mild radiculopathy involving the left lower extremity with decreased sensation of the outer thigh.

4.  Beginning on May 12, 2011, the service-connected low back DDD and DJD is shown to be manifested by a disability picture that more nearly approximated that of moderately severe radiculopathy of the left lower extremity with an absent ankle jerk reflex and decreased sensation below the knee.

5.  Beginning on May 12, 2011, the service-connected low back DDD and DJD is shown to be manifested by a disability picture that more nearly approximated that of moderately severe radiculopathy of the right lower extremity with an absent ankle jerk reflex and decreased sensation below the knee.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation of 40 percent for the period of the appeal prior to April 25, 2007 for the service-connected DDD and DJD with strain of the lumbar spine have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes (Codes) 5235-5243 (2011). 

2.  The criteria for the assignment of an evaluation of 50 percent beginning on May 12, 2011 for the service-connected DDD and DJD with strain of the lumbar have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including Codes (Code) 5235-5243 (2011). 

3.  The criteria for the assignment of an initial separate rating of 10 percent for the period of the prior to May 12, 2011 for the service-connected low back disability on the basis of left lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2002); 38 C.F.R. §§ 4.7, 4.25, 4.26, 4.71a, 4.124a  including Code 8520 (2011).  

4.  The criteria for the assignment of an initial separate rating of 40 percent beginning on May 12, 2011 for the service-connected low back disability on the basis of left lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2002); 38 C.F.R. §§ 4.7, 4.25, 4.26, 4.71a, 4.124a including Code 8520 (2011).  

5.  The criteria for the assignment of an initial separate rating of 40 percent beginning on May 12, 2011 for the service-connected low back disability on the basis of right lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2002); 38 C.F.R. §§ 4.7, 4.25, 4.26, 4.71a, 4.124a including Code 8520 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2010). 

VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)). 

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award). 

The May 2005 pre-decisional letter provided the Veteran with notice of VA's duties to notify and assist him in the development of his claim consistent with the laws and regulations outlined above. 

In this regard, the letter informed him of the evidence and information necessary to substantiate his claim, the information required of him to enable VA to obtain evidence in support of his claim, and the assistance that VA would provide to obtain information and evidence in support of his claim. 

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002). 

The Veteran's service treatment records have been associated with his claims file, and VA has obtained all pertinent/identified records that could be obtained.  The Veteran was given VA examinations that are adequate for rating purposes.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 21 Vet. App. 120, 123  (2007).  

To the extent that actions taken hereinbelow are favorable to the Veteran, further discussion of VCAA is not required at this time.  


Legal Criteria and Analysis.  

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

The Veteran's statements describing his symptoms are competent evidence to the extent that he can describe what he experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these statements must be viewed in conjunction with the objective medical evidence and the pertinent rating criteria. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment. 

The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination. 

Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. 

It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased. Flexion elicits such manifestations.  38 C.F.R. § 4.59 (2011). 

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2011). 

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

The Court has held that "staged" ratings may be warranted in increased rating claims where the factual findings show distinct time periods when the service-connected disabilities exhibit symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board notes that staged ratings were previously assigned by the RO, but the evidence does not show any further distinct periods of time during the appeal period when the criteria for the next higher rating were met.

The Veteran's lumbar spine disability is evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula), which applies to Codes 5235 to 5243.  38 C.F.R. § 4.71a. 

Intervertebral disc syndrome may be rated alternatively under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Incapacitating Episodes).  38 C.F.R. § 4.71a, Code 5243. 

Under the General Formula with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected, a 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees. 

A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or where there is favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine. 

[Note 5 following states that unfavorable ankylosis is shown when the entire thoracolumbar spine is fixed in flexion or extension and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin of the abdomen; dyspnea or dysphagia; or neurologic symptoms due to nerve root stretching.] 

Note (1) following the General Formula provides that any associated neurologic abnormalities, such as bowel or bladder impairment, are to be evaluated separately, under the appropriate diagnostic code. 

When there is separately ratable neurological impairment in the lower extremities, such additional disability is rated under Code 8520. 

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  

Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a.  

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis. 

The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2011).

The Formula for Incapacitating Episodes provides a 10 percent rating for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is awarded for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A maximum 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a. 

Note 1 following Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note 6 states that the evaluation of intervertebral disc syndrome is either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 


Orthopedic Manifestations of DDD and DJD 

A. Prior to April 25, 2007

On this record, the record shows that the orthopedic manifestations of the service-connected lumbar disability warrant at least a 40 percent evaluation for this period of the appeal.  

At the September 2005 VA examination, the Veteran was noted to be retired and to have complaints of chronic low back pain that was 9/10 in intensity with radiation through the left leg.  Aggravating factors include any kind of walking, standing or sitting.  The Veteran obtained pain relief using Ibuprofen.  Since the low back pain was constant and without specific flares, the examiner did not anticipate any additional functional impairment based on the Veteran's history.  He did not require use of any assistive devices and he ambulated normally.  

On examination, the Veteran's lumbosacral spine was noted to have forward flexion to 80 degrees, extension to 20 degrees, bilateral lateral flexion to 20 degrees, and bilateral rotation to 35 degrees.  Pain was present only present at the end of each range tested, and repetitive motion did not change the appearance of pain or limitation of motion.  

There was no evidence of painful motion, spasm, weakness, tenderness, postural abnormalities or fixed deformities.  The only neurological abnormality found was that of a slight decrease in sensation in pinprick over the left lateral thigh.  

However, the private treatment records dated from January 2005 to May 2006 noted that the Veteran complained of back pain and left lower extremity pain that was associated with numbness and tingling and limited his mobility.  The pain radiated to the left buttocks, left posterior thigh, left calf and left foot.  The radicular pain was noted to be in the L5, S1 and S2 distribution.  

The Veteran's pain was aggravated by walking, back extension and twisting movements, and he had relief with medication and rest.  The assessment was that of left lower extremity radiculopathy.  See January and April 2005 treatment records.  It was also noted that his gait was manifested by a left leg limp.  See May 2005 treatment record.

The private treatment records noted that the Veteran's pain varied and was at times as low as 2/10 and as high as 9/10 in intensity.  See September 2005 and April 2006 treatment records.  He was also shown to have received epidural injections from April 2005 to May 2006.  His treatment was shown to have improved his physical and functional status from 30 to 80 percent.  

Clearly, for this period, there is a clear showing of added functional loss due to pain or weakness and during flare ups as to suggest that a rating higher than 10 percent was warranted.

Significantly, at the April 2007 VA examination, the Veteran reported having low back pain that was mild to moderate in intensity with radiation down both legs posteriorly with the left lower extremity worse than right and burning in his feet.  The radiculopathy reportedly had been constant for 3 years.  Walking more than one city block increased the severity of his low back pain from moderate to severe.  

In the past, the Veteran had seen a chiropractor with positive results, but stopped the treatment two years earlier because he could not afford it.  There was no history of bowel or bladder incontinence, numbness, paresthesias, leg or foot weakness, falls, fatigue, or spasm, but he did have a history of pain, stiffness, weakness and decreased motions.  He denied having flare ups or incapacitating episodes or using any assistive devices and noted being limited to walking only 1/4 of a mile.  

On examination, there was no objective evidence of spasm, atrophy, guarding, pain with motion, tenderness, weakness, or abnormal spinal curvatures.  His posture and head position were normal as were symmetry and gait.  No abnormalities were found in hip, knee, ankle or toe movements.  

Sensory testing to vibration, pinprick, and light touch in the lower extremities was normal as was the reflex testing at the level of the knees, ankles and feet.  

Notably, active thoracolumbar flexion was observed to be from 0 to 15 degrees with pain at the end range with passive flexion was from 0 to 35 degrees.  Active and passive extensions were to 10 degrees with pain beginning at 5 degrees and ending at 0 degrees.  Active and passive bilateral lateral flexion was from 0 to 25 degrees; active right lateral rotation was from 0 to 30 degrees, and left lateral rotation was from 0 to 25 degrees.  

There was no pain with range of motion or on repetitive use or additional loss of motion with repetitive use.  Regarding usual daily activities, the effect was moderate with chores, shopping, and exercise, and severe with sports.  There were no problems with activities of daily living as the Veteran was able to bend down and take his shoes off for the examination.  

At a May 2011 VA spine examination, the Veteran reported having weekly flare ups of back pain that were severe.  During these flare ups, he had to stop what he was doing and lay down.  He reported having some urinary incontinence, but this was considered unrelated to the service-connected low back disability.  

There was a history of fatigue, decreased motion, stiffness, weakness, spasm and spine pain that was constant and severe.  The pain radiated mostly to the left leg and required him to keep moving his leg in bed at night.  

The Veteran walked with a cane and was unable to walk more than a few yards.  He was in the process of getting a walker and motorized wheel chair.  There were no incapacitating episodes treated by a physician.  

The Veteran's posture was stooped with his head positioned to left of center when viewing posteriorly.  His gait was slow with a stooped posture, and he could not lift his feet high enough to clear the ground.  His spine listed with lumbar flattening and a reverse lordosis, but no gibbus, kyphosis, lumbar lordosis or scoliosis.  

The lumbar spine was noted to be partially ankylosed in flexion fixed at 20 degrees or extension at -20 degrees.  

Objectively, the thoracolumbar spine demonstrated bilateral spasm, atrophy, guarding, pain with motion, tenderness and weakness.  The muscle spasm, localized tenderness, or guarding was severe enough to be responsible for the Veteran's abnormal gait or abnormal spine contour.  

Active thoracolumbar flexion was from 0 to 40 degrees, and extension was restricted at -20 degrees.  Left lateral flexion was from 0 to 8 degrees, and right lateral flexion was from 0 to 10 degrees.  Left lateral rotation was from 0 to 5 degrees, and right lateral rotation was from 0 to 10 degrees.  There was objective evidence of pain on active range of motion.  

With repetitive motion, there was additional pain and limitation in the range of motion with flexion reduced to 35 degrees; all other ranges of motion were unchanged.  

On examination, the left knee jerk was normal, but right knee jerk was hypoactive.  The ankle jerk was absent, bilaterally.  There was no response to bilateral plantar reflex.  The diagnosis was that of severe lumbar spinal stenosis with moderately severe bilateral lower extremity radiculopathy.  

The problems associated with the diagnosis were those identified as lifting and carrying, difficulty in reaching, lack of stamina, weakness or fatigue, decreased strength and pain.  His daily activities were affected by the lumbar disability in that he had to use grab bars while bathing since he had fallen in the past; to walk carefully around his home, and was unable to do any chores in or outside of the home.

At the May 2011 VA spinal cord examination, many of the same symptoms were noted.  These included weakness in the lower extremities; pins and needles and a crawling sensation; intermittent paresthesias in both legs; rigidity in the low back that prevented him from standing up straight; occasional balance problems and mobility problems.  

The right lower extremity sensory examination was normal to vibration and position sense, but there was a decrease in pinprick sensation from the knee down and absent sensation to light touch from the knee down.  There was evidence of dysesthesias on the outer portion of the right leg.  

Regarding the left leg, there was decreased sensation to vibration and normal sensation to position sense.  There was decreased sensation to pinprick and light touch from the knee down and dysesthesias on the outer portion of the left leg.  

On this record, the Board finds that an evaluation of 40 percent for the service-connected low back disability is warranted prior to April 25, 2007.  During this period, the service-connected low back disability picture is shown to have been manifested by a functional loss due to pain that more nearly resembled that of  thoracolumbar flexion restrict to 30 degrees or less.  

The Board finds in this regard that DeLuca factors are present and support the assignment of a higher rating for the period in question.  

Moreover, at the May 2011 VA examination, the service-connected disability picture is shown to have deteriorated to the extent that it more closely resembled the criteria for a rating of 50 percent.  

Notably, there was a showing of findings of ankylosis of the thoracolumbar spine with flexion fixed at 20 degrees.  Furthermore, the Veteran walked with a cane and limited ambulation of no more than a few yards and was also approved for a motorized wheelchair.  

Given the extent of his limitation and taking into account other factors such as objective evidence of spasm, listing, atrophy, weakness and painful motion, the overall level of disablement equates with unfavorable ankylosis of the thoracolumbar spine.  


Neurological Manifestations

A. Prior to May 12, 2011

For the initial period of the appeal, the service-connected low back disability is shown to include findings consistent with radiculopathy of the left lower extremity.  

For this period, a 10 percent rating is warranted under Code 8520 since the manifestations more closely resembled those consistent with mild, incomplete paralysis.  

In this regard, the Veteran was only shown to have pain that radiated through the entire left leg and a slight decrease in pinprick sensation over the left lateral thigh.

No manifestations were shown with regard to the right lower extremity to warrant a separate rating for that extremity.  

Thus, on this record, a separate rating of 10 percent for the service-connected low back disability on the basis of left lower extremity radiculopathy for the period of the appeal prior to May 12, 2011 is assignable.


B.  Beginning May 12, 2011

At the May 2011 VA examination, the Veteran is shown to have exhibited manifestations of radiculopathy to warrant the assignment of a separate rating for that involving the right lower extremity and a higher rating for left lower extremity.

As noted, both lower extremities had absent ankle jerks, and there was no response to plantar flexion.  Both extremities also demonstrated absent or decreased sensations to pinprick or light touch from the knee down.  Dysesthesia was also present in the outer portions of both thighs.  The Veteran was also unable to lift his feet high enough when walking to clear the ground.  

Based on these findings and the examiner's opinion, the service-connected disability picture is found to more nearly resemble moderately severe radiculopathy involving each lower extremity so as to support the assignment of a 40 percent rating under Code 8520.

Since there is no evidence of marked muscle atrophy in the lower extremities or complete paralysis, the disability picture does meet or even approach the criteria for the assignment of a 60 or 80 percent rating.

To the extent that complaints of radiculopathy involving the right lower extremity were not noted at the April 2007 VA examination, a separate compensable rating is not assignable for that side in the absent a showing of related findings.

The Board also considered whether the service-connected disability warranted referral for extraschedular consideration.  The provisions for referral for extraschedular consideration are found in 38 C.F.R. § 3.321(b)(1) (2011).

The threshold factor for extraschedular consideration is a finding that the evidence presents such an unusual or exceptional disability picture that the established rating criteria are rendered inadequate for the purpose of compensating the Veteran for the service-connected disability.

Initially, the demonstrated level of severity and symptomatology referable to the service-connected disability must be compared to the criteria established in Rating Schedule.  

If the criteria reasonably describe the demonstrated disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

In this case, the noted symptoms of pain, limited and painful motion, ankylosis and radiculopathy are reasonably contemplated and addressed by different ratings assigned in accordance with the applicable criteria.  

As the service-connected disability picture is not found to be manifested by unusual or exceptional symptomatology, referral is not indicated in this case.  



ORDER

An increased evaluation of 40 percent for the period of the appeal prior to April 25, 2007 for the service-connected degenerative disc disease and degenerative joint disease with strain is granted, subject to the regulations controlling disbursement of VA monetary benefits.

An increased evaluation of 50 percent beginning on May 12, 2011 for the service-connected degenerative disc disease and degenerative joint disease with strain is granted, subject to the regulations controlling disbursement of VA monetary benefits.

A separate evaluation of 10 percent for the period of the appeal prior to May 12, 2011 for the service-connected low back disability on the basis of left lower extremity radiculopathy is granted, subject to the regulations controlling disbursement of VA monetary benefits.

An increased rating of 40 percent beginning on May 12, 2011 for the service-connected low back disability on the basis of left lower extremity radiculopathy is granted, subject to the regulations controlling disbursement of VA monetary benefits.

A separate rating of 40 percent beginning on May 12, 2011 for the service-connected low back disability on the basis of right lower extremity radiculopathy is granted, subject to the regulations controlling disbursement of VA monetary benefits.


REMAND

The Board notes that the Veteran's Virtual VA record contains more recent treatment records pertinent to the service-connected low back disability that were not previously considered by the RO.  As there is no waiver of initial RO review to permit the Board to consider them in the first instances, the claims for increase are remanded to the extent indicated.  See 38 C.F.R. § 20.1304 (2011). 

Consequently, the matters of higher ratings than those now assigned for the service-connected low back disability and the resulting bilateral lower extremity radiculopathy must be remanded for the RO to consider this additional evidence.

Accordingly, the case is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.) 

1.  The RO should take appropriate steps to contact the Veteran in order to notify that he can submit medical evidence or treatment records in support of his claim for increase.  

2.  After completing the requested action, and undertaking any further development deemed necessary, the RO should readjudicate the claims for increase in light of all the evidence of record to include any records in Virtual VA that were not previously addressed.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



Department of Veterans Affairs


